02-12-305-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00305-CV
 
 



Heat Shrink Innovations, LLC


 


APPELLANT




 
V.
 




Medical Extrusion Technologies-Texas, Inc., a Texas
  Corporation


 


APPELLEE



 
 
------------
 
FROM THE 367th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a notice of appeal from the trial court=s April
10, 2012 “Final Judgment.”  The trial court subsequently granted appellant’s
motion for new trial on July 24, 2012, while it still had plenary jurisdiction
over the case.  See Tex. R. Civ. P. 329b(e).
On
July 30, 2012, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before August 9, 2012, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party filed a response.
Therefore,
on this court=s own motion, we dismiss the appeal as
moot.  See Tex. R. App. P. 42.3(a),
43.2(f).
 
PER
CURIAM
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.  
 
DELIVERED:
 September 27, 2012
 




[1]See Tex. R. App. P. 47.4.